Exhibit 10.2

[Form of Grant of Incentive Stock]

Participant Name:

Employee Number:

Grant Name:

Date of Grant:

Total Number of Incentive Shares Granted:

Vesting Schedule:

Instrument of Grant- Incentive Shares

The amounts reflected in this document are in US dollars.

This instrument grants you Incentive Shares, in the number indicated above, made
to you on the Date of Grant indicated above, pursuant to the ManTech
International Corporation Management Incentive Plan (the “Plan”). Each Incentive
Share covered by this Grant represents one share of Class A Common Stock of
ManTech International Corporation (the “Corporation”), subject to the
restrictions and the other terms and conditions set forth in this Instrument of
Grant, the Plan, and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) promulgated under such Plan, each as amended from time to time.

By accepting this Instrument of Grant, Grantee acknowledges that he or she has
received and read, and agrees that these Incentive Shares shall be subject to,
the terms of this Instrument of Grant, the Plan and the Standard Terms and
Conditions.

The Incentive Shares are forfeitable and nontransferable by you until the
vesting dates set forth in the Vesting Schedule above, subject to the Standard
Terms and Conditions.

Please confirm (i) your acceptance of the terms and conditions of this
Instrument of Grant, and the terms and conditions of the Plan, and (ii) your
receipt of copies of the Plan Prospectus and our most recent Annual Report and
Form 10-K, within 30 days of receiving this Instrument of Grant. Failure to
accept this Instrument of Grant may result in the cancellation of the Incentive
Shares covered by this Instrument of Grant.

ManTech International Corporation

George J. Pedersen

Chairman of the Board and CEO